Citation Nr: 1703855	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-08 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for right foot sinus tarsiitis enthesopathy and tendonitis, noncompensable (0 percent) from February 2009.

2. Entitlement to a higher compensable rating for allergic rhinitis, noncompensable (0 percent) from February 2009 to October 2016, 30 percent since October 2016.

3. Entitlement to an initial compensable rating for gastroesophogeal reflux disease (GERD) with irritable bowel symptomatology (IBS), noncompensable (0 percent) from February 2009.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from February 1983 to January 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The RO granted service connection for sinus tarsiitis and gastroesophageal reflux disease (GERD). Each was assigned a noncompensable rating (0 percent) effective February 2009. Service connection for allergic rhinitis was initially denied by the RO; however, service connection was granted during the pendency of the appeal and assigned a compensable rating of 30 percent effective October 2016. The Veteran has disagreed with the ratings assigned.

Right Foot Tarsiitis and Allergic Rhinitis

In September 2013, the Board remanded the case for further development on the issues of right foot tarsiitis and allergic rhinitis.

GERD

In September 2013, the Board denied an initial compensable rating for GERD.

In April 2015, the Veteran and the Secretary of Veterans Affairs filed a Joint Motion for Partial Remand (JPMR) at the United States Court of Appeals for Veterans Claims (CAVC). CAVC granted the motion, which vacated the relevant portion of the September 2013 decision and remanded the case for further development. Specifically, the Board was asked to address whether a staged rating was appropriate in considering the manifestation of the Veteran's gastroenterological symptoms and to provide an adequate explanation for its rationale.

In November 2015, the Board remanded the case to the RO so that treatment records related to GERD, between April 2015 and September 2015, could be obtained.

The issue of entitlement to an initial compensable rating for GERD with IBS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right foot sinus tarsiitis does not present with a malunion or nonunion of her tarsal bones and does not manifest in a functional loss of her right foot.

2. Since October 2016, but not earlier, the Veteran's allergic rhinitis manifested with polyps.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for Right Foot Sinus Tarsiitis Enthesopathy and Tendonitis have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.6, 4.71, 4.71(a), Diagnostic Code 5283 (2016).

2. The criteria for a rating in excess of 30 percent for Allergic Rhinitis have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased Ratings

A. Applicable Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's respiratory disability is currently rated under Diagnostic Code 6522 and her right foot disability is currently rated under Diagnostic Code 5283.

B. Right Foot Sinus Tarsiitis Enthesopathy and Tendonitis

The Veteran is currently assigned a noncompensable rating (0 percent), under Diagnostic Code 5283, for her service connected right foot tarsiitis, effective February 2009. Under this provision, malunion or nonunion of the metatarsal or tarsal bones is assigned a 40 percent if the disability causes actual loss of foot use. The foot disability warrants a 30 percent rating if the malunion or nonunion is severe, 20 percent if the malunion or nonunion is moderately severe, 10 percent if the malunion or nonunion is moderate, and a noncompensable rating (0 percent) if the malunion or nonunion is less than moderate.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

In April 2007, an MRI was taken of the Veteran's foot. It revealed mild degenerative joint disease of the right sinus tarsi. She presented for numerous follow-up appointments since 2007 where she received steroid injections, instructed to wear her orthotic inserts, wear supportive shoes, and take oral anti-inflammatory medications for pain.

In October 2007, the Veteran was evaluated for right foot pain. She stated that her ankle felt as if it was going to give way. There was tenderness in the right sinus tarsi and lateral portion of the ankle. Dr. AA diagnosed the Veteran with sinus tarsiitis, enthesopathy, pes planus, and tendonitis.

In August 2008, the Veteran was evaluated for right foot pain. Tenderness was observed upon palpation of the lateral ankle and sinus tarsi, which was elicited with eversion and inversion. No edema, ecchymosis, or other clinical signs were observed. She stated that the pain prevented her from running more than three miles.

In December 2010, the Veteran was seen for a podiatry consult where she presented with right foot pain. Examiner DB found that the Veteran experienced intense throbbing pain upon palpation of the right sinus tarsi. Pain also manifested with active resisted dorsiflexion, plantar flexion, inversion, and eversion of the right foot.

In January 2016, the Veteran provided statements in support of her right foot tarsiitis claim. She stated that her right ankle is constantly swollen, tender, and very painful where the swelling increases at night.

The Veteran underwent a VA examination in October 2016. The examiner, nurse practitioner JW-B, noted that the Veteran's medical history related to her right foot tarsiitis was positive for throbbing pain at night in the area lateral to the Malleolus. A diagnosis of Hallux valgus (ICD M20.11), which was assigned in September 2008, was noted and inflammation was found to be associated with her right foot. The examiner opined that the Veteran presented with mild hallux valgus deformities with mild flexion deformities of the distal interphalangeal (DIP) joints. Imaging was negative for degenerative arthritis. The examination noted that the Veteran required arch supports for her feet and that she experienced pain upon palpation; but, the examiner found no functional loss associated with the right foot.

At the October 2016 examination, the Veteran reported flare-ups having an impact on her foot; specifically, she stated that she felt throbbing pain, mostly felt at nights, when lying down or with prolonged sitting with her feet hanging down.

The Veteran is competent to report having been diagnosed with a foot condition while in-service, and her reports are highly credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted). The Veteran is highly credible as her reporting of symptoms has remained consistent throughout the long-standing treatment for her foot condition. However, the Board finds that she is not competent to render a medical diagnosis or provide an opinion as to etiology for a disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

In this case, the Board finds that a noncompensable rating (0 percent) is warranted under 5283 as there is no evidence indicating a malunion or nonunion of the tarsal or metatarsal bones. Further, the record indicates that the Veteran, while experiencing pain in her right foot, does not suffer any functional loss of her foot. She is able to bear weight and retains the use of her right foot.  Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating available under DC 5283.  In Sowers v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying DC.  Sowers v. McDonald, 27 Vet. App. 472   (2016). Because no impairment of motion warrants a compensable rating under DC 5283, a compensable evaluation is not available under that diagnostic code due to the provisions of 38 C.F.R. § 4.59 . The applicable rating code for the Veteran's condition does not provide a compensable rating; and accordingly, the Board finds that a compensable rating is not warranted under the rating schedule.

C. Allergic Rhinitis

The Veteran is currently assigned a 30 percent compensable rating under Diagnostic Code 6522 for her allergic rhinitis. Under this provision, allergic or vasomotor rhinitis with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, without polyps, warrants a 10 percent rating. Allergic or vasomotor rhinitis with polyps results in a maximum 30 percent rating. 38 C.F.R. § 4.97.

In January 2016, the Veteran provided statements in support of her allergic rhinitis claim. She stated that she is allergic to most outdoor trees and all weeds and that this condition causes her to have trouble sleeping at night due to congestion. She listed Zyrtec, Flonase, and eye drops as medications she uses to treat the condition. A review of her medical records confirms that she has suffered from allergy symptoms since service and has periodically sought follow-up treatment for the condition.

The Board notes that the Veteran presented for treatment of her allergic rhinitis on numerous occasions. While her symptoms included itchiness, conjunctivitis, and congestion, there was no presence of polyps in any examination prior to 2016.

In June 2010, the Veteran was seen for an allergy evaluation by Allergist/Immunologist Dr. MJ. Allergy skin testing revealed significant IgE mediated sensitivity to dust mites, cockroaches, and a very strong sensitivity to numerous tree, grass, and weed pollens. Dr. MJ concluded that the Veteran has allergic rhinitis with symptoms of itchiness, angioedema, and conjunctivitis.

The Veteran underwent a VA examination in October 2016. The examiner noted that the Veteran's medical history related to allergic rhinitis (ICD J30.9) was negative for polyps prior to the examination. Examination of the Veteran's nasal cavity found no obstruction of the nasal passages, but the presence of polyps were detected. The RO increased the Veteran's compensable rating to 30 percent, effective October 2016.

In this case, the Board finds that a 30 percent rating for rhinitis is warranted. Allergic rhinitis with polyps is assigned a rating of 30 percent. The October 2016 examination is the first instance where polyps were detected; therefore, the Board finds that this effective date is appropriate. The highest schedular evaluation under law for allergic rhinitis is 30 percent as per DC 6522. Therefore, a rating in excess of 30 percent is not permissible under the schedular ratings.

D. Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321 (b)(1).

However, an extraschedular analysis is not required in every case. When 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted." Yancy v. McDonald, 27 Vet. App. 484, 494  (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

In this case, the Veteran has not raised the issue of an extraschedular rating, and the evidence does not otherwise indicate that he experiences any symptoms associated with allergic rhinitis or right foot tarsiitis during the applicable appeal period that are not contemplated by the rating schedule.

II.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter dated December 2008, prior to the initial adjudication of her claim. She has received additional notice letters as her claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). She has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for her claimed foot and respiratory conditions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.

In October 2016, the Veteran was provided examinations and etiology opinions for allergic rhinitis and right foot tarsiitis. The examinations confirmed the diagnoses for allergic rhinitis and right foot tarsiitis, which were based upon review of the Veteran's symptomatology and functional abilities. Additionally, treatment records related to GERD between April 2015 and September 2015 were obtained and added to the Veteran's electronic case file. Thus, the Board finds there has been substantial compliance with its remand instructions regarding the claims and will proceed with its adjudication of the issues of allergic rhinitis and right foot tarsiitis. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

ORDER

A rating in excess of 0 percent for right foot sinus tarsiitis enthesopathy and tendonitis is denied.

A rating in excess of 30 percent for Allergic Rhinitis is denied.


REMAND

Unfortunately, the Board finds that a remand is necessary in order to decide the Veteran's claim for GERD. 38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In an April 2015 JPMR, CAVC instructed the Board to furnish an adequate statement of reasons or bases on whether the pyrosis and regurgitation the Veteran experienced were present throughout the entire time-period on appeal, or whether, a staged rating was appropriate. Further, the Board was instructed to address in its statement of reasons or bases whether, rather than separately referring the issue of entitlement to disability benefits for IBS with constipation, to expressly consider the Veteran's IBS related symptomatology, such as constipation, in determining the proper disability rating for GERD and related conditions pursuant to 38 C.F.R. § 4.114.

In June 2016, the RO denied entitlement to an initial compensable rating for GERD. In August 2016, the Veteran provided new treatment records related to her GERD symptomatology. She complained of a worsening of her GERD symptoms and underwent an esophagogastroduodenoscopy (EGD) procedure performed by Dr. VS. The Board notes that the Veteran was last afforded a VA examination related to her gastrointestinal complaints in September 2008. As the Veteran has described worsening symptomatology since the last VA examination, she should be afforded a new VA examination to determine the current nature and severity of her GERD and associated symptoms. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a VA examination to determine the nature and severity of her service-connected GERD and associated symptoms. The examiner must review the entire claims file, including this Remand. Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a. The examiner should identify all symptomatology and other manifestations directly related to the Veteran's service-connected GERD and if these symptoms produce significant impairments in her health or functional abilities.

b. If the Veteran's symptoms of GERD are found to produce significant impairment in her health, the examiner should discuss if the functional impact is constant or if there are particular periods where the condition produced significant impairment in her health.

The Board draws the examiner's attention to the following documents for review:

- January 2016 VA Form 21-4138 discussing her symptoms of GERD.

- August 2016 Esophagogastroduedenoscopy procedure and clinical impression performed by Dr. VP.

- Treatment records pertaining to the symptoms of IBS, chronic stomach pain, abdominal cramps, H. pylori gastritis, pyrosis, regurgitation, and constipation.

2. Review all of the newly associated evidence and argument in the claims file and readjudicate the Veteran's claim based on the appropriate rating schedule, currently assessed under Diagnostic Code 7346 (hiatal hernia). If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


